Exhibit 10.2

 

Master Tek Growth
Long Term Incentive Program

 

2002

 

CONFIDENTIAL

 

Purpose and Overview

 

To support our growth strategy for the sub metering business we recognize the
need to establish a long-term growth incentive program for Master Tek. The
objective of this incentive program is to attain and recognize sustained growth
over time. This initial 3-year incentive program is based on meeting certain
levels of account growth and maintaining a gross billing margin that exceeds
60%. These measures are being used to provide a focus on growth and retention of
accounts as well as continuing profitability.

 

Eligibility

 

This program is designed for Jim Wisener, President of Master Tek International,
Inc.

 

Measurement Goals and Payments

 

The chart below shows the bonus amounts for the various levels of average active
accounts. The average number of billed units is based on the average for the
last calendar quarter of the end of the 3-year incentive period, 2002-2004.

 

 

 

Bonus

 

Maximum Bonus

 

Units Billed

 

 

 

 

 

160,000

 

 

$135,000

 

$

135,000

 

Next 50,000

 

 

$135,000 plus $5 per unit

 

$

385,000

 

Next 50,000

 

 

$385,000 plus $5.50 per unit

 

$

660,000

 

Next 50,000

 

 

$660,000 plus $6 per unit

 

$

960,000

 

Above 310,000

 

 

$960,000 plus $6.50 per unit

 

None

 

 

For any bonus payment a minimum of 160,000 average units must be billed by the
end of the incentive period AND the 3-year average gross billing margin must be
60% or greater. All bonus payments are subject to federal, state and local
income taxes. The participant may select incentive payments in 4 equal quarterly
installments, or in one lump sum.

 

Conditions

 

The payment of the Master Tek Growth Long Term Incentive is contingent upon
continued satisfactory performance of the duties and responsibilities of the
President of Master Tek. Performance below a satisfactory level will disqualify
the individual for incentive program payment(s).

 

--------------------------------------------------------------------------------


 

This incentive program assumes Master Tek remains part of the Southwest Water
Company family of companies for the 3-year incentive period. If Master Tek is
sold during the incentive period, progress toward the goals above will be
measured from January 1, 2002 to the closing of the deal. The average units
billed will be measured using the 3 months before the closing. The average PBT
will be the average from January 1, 2002 to the closing of the deal. Progress
toward the goals and the any bonus payment will be prorated. Within 90 days of
the deal closing any bonus payment will be paid in a lump sum or 4 equal
quarterly installments, whichever the participant chooses.

 

The establishment of this long-term incentive program does not constitute an
employment contract or guarantee of continued employment. The position with
Master Tek is for an unspecified term and is considered employment at will.

 

This long-term-growth incentive program will be reviewed annually and may be
extended beyond the initial 3-year time frame. Southwest Water Company reserves
the right to change this program at any time, but any changes made to the
program will be made prospectively, not retroactively.

 

 

Signed:

 /s/ Peter J. Moerbeek

 

 

 Peter J. Moerbeek

 

 

 

Approved:

 /s/ Anton C. Gamiel

 

 

 Anton C. Gamiel

 

--------------------------------------------------------------------------------